AO 91 (Rev. 11/11) Criminal Complaint                                                                            i I Q rii, i;^',;"';^"

                                                                                                               ^i^coiwi^^tem
                                        UNITED STATES DISTRICT COURT
                                                                for the                                              FEB 52020
                                                   Eastern District of Wisconsin                                          FILED
                                                                                                           ._stePhen C. Dries
                  United States of America                         )
                                V.                                 )
                                                                   ) Case No.

               TODD J. NAZE, dob xx-xx-65                          ) 20-M-^^
                                                                   )
                                                                   )
                                                                   )
                          Defendants)


                                                CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date(s) of _September and October 2018 in the county of _Brown                                                       in the
      Eastern          District of _ Wisconsin , the defendant(s) violated:

            Code Section                                                    Offense Description

18 U.S.C. Sections 2251 (a)                    Count One through Six- Between September and October 2018, in the State
                                               and Eastern District ofWisconsinJODD J. NAZE knowingly and intentionally
                                               used Minor Female 1, Minor Female 2, and Minor Female 3, to engage in
                                               sexually explicit conduct for the purpose of producing a visual depiction of
                                               such conduct, using materials that had been mailed, shipped, and
                                               transported in interstate or foreign commerce, specifically, a hidden recording
                                               device, external storage devices, and computer. The specific dates, Minor
                                               Female, and files are further described in the attached affidavit.

         This criminal complaint is based on these facts:

See Attached affidavit




                                                                                     A
             Continued on the attached sheet.




                                                                                           Complainant's signature


                                                                           Green Bay Police Department Detective Eric Jaeger
                                                                                            Printed name and title


Sworn to before me and signed in my presence.



Date: ffL -£5 - ^ QAO


City and state:                      Green Bay, Wisconsin
                                                                                          ^       Ige 's signature


                                                                                        Honorable Jame R. Sickel
                                                                                            Printed name and title




                   Case 1:20-cr-00037-WCG Filed 02/05/20 Page 1 of 8 Document 1
   AFFIDAVIT IN SUPPORT OF CMMINAL COMPLAINT & ARREST WARRANT

       Eric Jaeger, being first duly sworn, states that:


       Background


       1. I have been employed as a Detective with the Green Bay Police Department (GBPD)

for approximately one year and an officer with GBPD for approximately 20 years. While


employed at GBPD, I have investigated violations related to high technology or cybercrime,


child exploitation, and child pornography. I have gained experience through training at seminars,


classes, discussions with other knowledgeable agents and everyday work related to conducting


these types of investigations. I have had the opportunity to observe and review numerous


examples of child pornography (as defined in 18 U.S.C. § 2256) in all forms of media including

computer media.


       2. I am aware of the following federal statutes concerning child pornography:


               a. 18 U.S.C, § 2251 (a) and (e) prohibits any person from employing, using,
       persuading, inducing, enticing, or coercing any minor to engage in, any sexually explicit
       conduct for the purpose of producing any visual depiction of such conduct or for the
       purpose of transmitting a live visual depiction of such conduct if such person knows or
       has reason to know that such visual depiction will be transported or transmitted using any
       means or facility of interstate or foreign commerce or in or affecting interstate or foreign
       commerce or mailed, if that visual depiction was produced or transmitted using materials
       that have been mailed, shipped, or transported in or affecting interstate or foreign
       commerce by any means, including by computer, or if such visual depiction has actually
       been transported or transmitted using any means or facility of interstate or foreign
       commerce or in or affecting interstate or foreign commerce or mailed, or attempting or
       conspiring to do so.


              b. 18 U.S.C. § 2256 - "sexually explicit conduct" includes the lascivious
       exhibition of the anus, genitals, or pubic area of any person. In establishing whether an
       image is lascivious, the focus of the image must be on the genitals or the image must be
       otherwise sexually suggestive. United States v. Miller, 829 F.3d 519 (7th Cir. 2016). In
       making this determination, the fact finder will look to the image itself as well as the
       creator's intent in making the video.




        Case 1:20-cr-00037-WCG Filed 02/05/20 Page 2 of 8 Document 1
        Basis for Information in Affidavit

        3. The statements contained in this affidavit are based in part on the following:


information provided by GBPD and Brown County Sheriff Department deputies (BCSD) and

investigators; written reports about this and other investigations that I have received, directly or


indirectly, from other law enforcement agents; information gathered from the service of


administrative subpoenas; the results of physical and electronic surveillance conducted by


federal agents; independent investigation and analysis by GBPD and BCSD analysts and

computer forensic professionals; and my experience, training and background as a Detective


with GBPD. This affidavit includes only those facts that I believe are necessary to establish


probable cause and does not include all of the facts uncovered during the investigation. Based on


my investigation and the information supplied to me by other law enforcement personnel, I have


probable cause to believe the following regarding Todd J. Naze, dob XX/XX/65.


       Facts Establishing Probable Cause

       4. On December 31, 2019, Adult Female 1 met with BCSD and provided to them a hard

drive containing image and movie files of females using the toilet in a staff bathroom at


Southwest High School in Green Bay, Wisconsin. In the process of doing so, the females are


exposing their pubic and genital area. The video files appeared to have been created from a


camera hidden in the bathroom and vary in length from approximately 40 minutes, containing


video of multiple women, to videos of shorter duration. Adult Female 1 stated the hard drive


provided to law enforcement is a copy made approximately one year ago of a hard drive she


found belonging to Todd Naze. Adult Female 1 recognized Naze, a counselor at Southwest High


School, in some of the videos setting up the recording device. Adult Female 1 stated she and




         Case 1:20-cr-00037-WCG Filed 02/05/20 Page 3 of 8 Document 1
Naze had a verbal disturbance during which she told Naze that she would provide the police with

the videos. Adult Female 1 indicated Naze responded by saying "I hate you, and you know what


happens to people I hate." Adult Female 1 advised that Naze also threatened Adult Female 1 's


children who live at their residence.


        5. Law enforcement obtained consent from Adult Female 1 to search the residence she


shared with Naze. Adult Female 1 advised that Naze used an IPod with Velcro attached to make


the videos. Law enforcement seized several computers and media storage devices from Naze's


bedroom located at the residence.


       6. On January 2, 2020, law enforcement searched Naze's office at Southwest High


School as well as the female bathroom by his office. Law enforcement seized two iPod devices


containing a hook and loop as well as several USB Flash Drive devices from Naze's office area.


Law enforcement confirmed that a desk was located in the bathroom positioned directly across


from the toilet. The desk contained a drawer, facing the toilet, which contained a small hole in


the metal. Inside the drawer, law enforcement observed a hook and loop affixed close to the hole


that appeared to correspond with the hook and loop on the iPod devices.


       7. On January 6,2020, I applied for and received search warrant authorizing the


forensic examination of the computers and media storage devices obtained fromNaze's


residence and office. I know that one of the seized iPod's contained movie files ranging in length


from approximately 40 minutes to movie files of shorter duration.


       8. I am aware that GBPD Detective Beck has met with thirty females thus far that have


identified themselves in either image or movie files capturing the surreptitious recordings of


them using the Southwest High School female's bathroom located near Naze's office. At this




         Case 1:20-cr-00037-WCG Filed 02/05/20 Page 4 of 8 Document 1
time, law enforcement has identified seventeen of the females as minors at the time of the


recording, seven of which are current students. I know that law enforcement has not completed


their forensic exam of the media storage devices and many of the females depicted in the movie


and picture files recovered have not been identified. Law enforcement's investigation and


examination of the media devices will continue.


       9. I was assisted in this case by BCSD Sergeant Tracy Holschbach who is trained in the


forensic examination of computers and storage media devices for child pornography and other


evidence. Sgt. Holschbach examined three flash drive devices seized fromNaze's bedroom. Her


findings include the following:

       a. One 64 GB flash drive contained approximately 116 images of females being secretly


       recorded exposing their pubic area while using the toilet in a single stall bathroom,


       consistent with the appearance of the Southwest High School bathroom by Naze's office.


               b. One 128 GB flash drive contained approximately 347 videos of unidentified

       females being secretly recorded exposing their pubic area while using the toilet in that


       Southwest High School bathroom. Additionally, the flash drive contained approximately

       74 screen capture images from the above described videos. The screen capture image


       files can generally be described as still images of the most sexually explicit part of the

       video depicting females exposing their pubic area while using the toilet.


               c. One 128 GB flash drive contained 3,425 files, the majority of which depicted

       females using the toilet in the Southwest High School bathroom. Sgt. Holschbach


       identified 1,952 videos and 480 image files. The files on the flash drive were divided into

       56 folders by the individual possessing the device, believed to be Naze. Many of the




         Case 1:20-cr-00037-WCG Filed 02/05/20 Page 5 of 8 Document 1
folders were titled with a females name or other identifying characteristic. Sgt.


Holschbach located image and movie files unique to that particular female in the folder


along with in some instances a photograph of the female. Many of the females appeared


to be current or previous Southwest High School students.


        d. Some, but not all, of the images contained metadata - that is, data within data


- which includes information about the images which is embedded in the image itself.


Metadata can include, among other things, information about the date, time, and location


at which an image is created, or the device used to create an image.


       e. According to metadata contained within some of the movie and image files


Naze produced, the dates of creation of some of the movies/images ranged from between


2018 and 2019. Further, the images were taken with an iPod. Naze then produced the


movie and image files using the iPod, at least one hard drive copied by Adult Female 1,


and multiple flash drives. These devices were made outside the state of Wisconsin, and


thus were produced using materials that traveled in interstate commerce.


       f. In general, the videos of the minor females depict the minor from the waist


down and only in camera view when directly in front of the toilet. The video recording


captires the minor pulling down her pants and sitting on the toilet, wiping her genital


area with toilet paper before standing up, pulling up her pants and exiting the camera


view. Often, there are one or more screen capture image files of the most explicit moment


where the genitals or pubic area is exposed. In some of the videos, the minor is captured


removing or inserting a tampon. In some of those instances, there are one or more screen


capture files of that act. Some of the specific identified Minor Females and associated




 Case 1:20-cr-00037-WCG Filed 02/05/20 Page 6 of 8 Document 1
folder containing movie/image files are more specifically described as follows:


               (1) Minor Female 1- folder containing 8 videos taken between September
              2018 and May 2019, as well as 6 screen captures from those videos. One
              movie file is 1 minute and twelve seconds in length and entitled
              Img_3642.mov- produced on October 30, 2018. (Count One). The movie
              depicts the lower torso of Minor Female 1 entering the Southwest High
               School bathroom, pulling down her pants exposing her pubic area, sitting
              on the toilet and then using toilet paper to wipe her genital area. Minor
              Female 1 pulls up her pants and exits camera view. Minor Female 1
              identified herself in one or more videos based on her clothing as her upper
              torso and face are not visible. The folder also contains a screen capture
              produced on that same date named Img_3642jnoment2.jpg. (Count
              Two). This image depicts the lower torso of Minor Female 1 with her
              pubic area visible and the focal part of the image.


              (2) Minor Female 2- folder containing 10 videos taken between 2018 and
              2019, as well as 6 screen captures from those videos. One movie file is 3
              minutes and 16 seconds in length and entitled Img_3117.mov- produced
              on September 25, 2018. (Count Three). The movie depicts the lower
              torso of Minor Female 2 entering the Southwest High School bathroom,
              pulling down her pants exposing her pubic area, sitting on the toilet and
              then pulling up her pants and exiting camera view. Minor Female 2
              identified herself in one or more videos based on her clothing as her upper
              torso and face are not visible. The folder also contains a screen capture
              produced on that same date named Img_3113 ,png. (Count Four). This
              image depicts the lower torso of Minor Female 2 with her pubic area
              visible and the focal part of the image.


              (3) Minor Female 3- folder containing 5 videos taken in 2018, as well as
              6 screen captures from those videos. One movie file is 31 seconds in
              length and entitled Img_2815.mov- produced on September 14, 2018.
              (Count Five). The movie depicts the lower torso of Minor Female 3
              entering the Southwest High School bathroom, pulling down her pants
              exposing her pubic area, sitting on the toilet and then pulling up her pants
              and exiting camera view. Minor Female 3 identified herself in one or more
              videos based on her clothing as her upper torso and face are not visible.
              The folder also contains a screen capture produced on that same date
              named Img_2831 .png. (Count Six). This image depicts the lower torso of
              Minor Female 3 with her pubic and genital area visible and the focal part
              of the image.


10. On December 31,2019, law enforcement arrested and interviewed Naze, who




 Case 1:20-cr-00037-WCG Filed 02/05/20 Page 7 of 8 Document 1
waived his Miranda rights. Naze admitted placing an iPod in the female bathroom next to his


office. Naze described how he attached his iPod to a desk or dresser in the bathroom such that it


faced out towards the toilet. Naze indicated that he filmed females in the bathroom from August


2016 until April or M.&y 2018. Naze admitted he saved the videos to his computer and organized


the images or videos of the females in the bathroom with the image and females' name. Naze


claimed that he stopped after Adult Female 1 found his hard drive and confronted him about his

actions. Naze said he did so in order to take back control of his life and also as a response to the


treatment he received from co-workers post-divorce. Naze denied they were for sexual


gratification. Naze indicated he deleted the videos and did not share them with others. Naze


identified approximately eleven females he recorded and indicated there were approximately


thirty in total.

         11. Based upon the foregoing information, I believe there is probable cause to believe


that ToddNaze produced images of child pornography in violation of 18 U.S.C. § 2251(a) on the

above referenced dates.




                                                              ^fiiant Eric Jaeger



Subscribed and sworn to before me
this ^ day of T^Ac^/s^ , 2020.




              1c W i^ft^^
    commission expires: ^) ^

                   r3^^<^Y^,




          Case 1:20-cr-00037-WCG Filed 02/05/20 Page 8 of 8 Document 1
